       Case 19-04088-elm Doc 23 Filed 01/30/20           Entered 01/30/20 15:42:02    Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed January 30, 2020
                                           United States Bankruptcy Judge
______________________________________________________________________




                          IN THE UNITED STATES BANKRUPTYC COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

         IN RE                                       §
                                                     §
         JENNIFER HALVERSON,                         §       CASE NO. 19-41682-ELM-7
                                                     §
         DEBTOR.                                     §

         WILLIAM T. NEARY,                           §
         UNITED STATES TRUSTEE,                      §
                                                     §
         PLAINTIFF,                                  §       ADVERSARY NO. 19-4088-ELM
                                                     §
         v.                                          §
                                                     §
         THE CROSLAND LAW FIRM, PLLC,                §       HON. EDWARD LEE MORRIS
         SETH P. CROSLAND, AND                       §
         PATRICK HOPKINS,                            §
                                                     §
         DEFENDANTS.                                 §

              Order Granting United States Trustee’s Motion for Entry of Default Judgment
                 Against Defendants Seth Crosland and the Crosland Law Firm, PLLC
                                        [resolving docket no. 16]


                                                                                               1
Case 19-04088-elm Doc 23 Filed 01/30/20             Entered 01/30/20 15:42:02        Page 2 of 2




         Came on for hearing, the United States Trustee’s Motion for Default Judgment

  Against Defendants Seth Crosland and the Crosland Law Firm, PLLC [docket no. 16].

  After an evidentiary hearing, the Court finds that cause exists to grant the requested relief.

  For the reasons stated on the record, the Court

         ORDERS that all pre-petition and post-petition agreements between Seth

  Crosland, the Crosland Law Firm, PLLC, and/or Debtor Jennifer Halverson shall be

  canceled as void; the Court further

         ORDERS that, to the extent that any monies have not yet been refunded, Seth

  Crosland and/or the Crosland Law Firm, PLLC shall refund any monies received from

  Debtor Jennifer Halverson; the Court further

         ORDERS that Defendant Seth Crosland shall be enjoined from practicing

  bankruptcy law in the United States Bankruptcy Court for the Northern District of Texas

  for a two year period commencing from the entry date of this Order; the Court further

         ORDERS that the United States Trustee shall transmit to the Clerk of Court for the

  United States District Court for the Northern District of Texas copies of this Order, any

  relevant documents docketed in this Adversary Proceeding, a transcript of the January 28,

  2020 hearing, and all exhibits admitted into evidence at that same hearing, and that the

  United States Trustee shall copy both Defendants Seth Crosland and the Crosland Law

  Firm, PLLC on all correspondence and documents transmitted to the District Court.

                                   ### End of Order ###
  Proposed form of order prepared by:

  Erin Marie Schmidt                                 Dallas, Texas 75242
  Texas State Bar No.24033042                        Erin.Schmidt2@usdoj.gov
  Office of the United States Trustee                (214) 767-1075
  1100 Commerce St. Room 976


                                                                                              2
